                             UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION



Patrick Williams,                                               Case No. 1:16-cv-2676

                        Petitioner

        v.                                                      MEMORANDUM OPINION


Tom Schweitzer,

                        Respondent



        On April 19, 2018, I dismissed as time-barred the § 2254 habeas petition of Petitioner

Patrick Williams. (Doc. Nos. 13& 14). I made this decision after considering the Report and

Recommendation of Magistrate Judge Jonathan D. Greenberg, (Doc. No. 10), along with Williams’

objections to thereto, (Doc. No. 11), and Respondent’s response to Williams’ objections, (Doc. No.

12). Williams now moves for an extension of time to file objections to the Report &

Recommendation, claiming “it was determined that petitioner had failed to put forth any objection

to the magistrate’s report.” (Doc. No. 15 at 1). Because Williams did file objections to the Report

& Recommendation, which I specifically considered when reaching my decision to dismiss the

petition as time-barred, the motion for an extension of time to file additional objections is denied as

meritless. (Doc. No. 15). Further, I certify, pursuant to 28 U.S.C. §1915(a)(3), that an appeal from

this decision could not be taken in good faith.



        So Ordered.

                                                        s/ Jeffrey J. Helmick
                                                        United States District Judge
